Citation Nr: 0125533	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  01-07 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
residuals of a right leg gunshot wound and, if so, whether 
all the evidence both old and new warrants the grant of 
service connection.

2.  Entitlement to an increased rating for residuals of left 
leg shrapnel wound with retained metallic foreign bodies and 
scar, currently rated as 10 percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
residuals of left neck shrapnel wound with scar.

4.  Entitlement to an increased (compensable) evaluation for 
residuals of a thoracic rib fracture.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from November 1944 to 
January 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The Board denied the veteran's claim of entitlement to 
service connection for residuals of right leg gunshot wound 
in November 1999.  

3.  The veteran did not perfect an appeal in the requisite 
time period; therefore, the November 1999 Board decision 
constitutes the last final disallowance of the veteran's 
claim.

4.  The evidence submitted since the unappealed November 1999 
Board decision is either cumulative and redundant, or does 
not bear directly and substantially upon the issue at hand, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.

5.  The left leg shrapnel wound residuals are principally 
manifested by X-ray evidence of small retained metallic 
foreign bodies in the calf muscle, Muscle Group XI, fair 
muscle strength and a scar measuring about 1 and 1/2  by 2 
centimeters in diameter which is non-tender and non-adherent.

6.  The left neck shrapnel wound with scar residuals are 
principally manifested by a hardly visible healed scar on the 
left side of the neck; the scar is not shown to be tender or 
painful, poorly nourished or ulcerated, or to result in 
limitation of function; and there is no evidence of muscle 
injury.

7.  There are no currently identifiable thoracic rib fracture 
residuals.


CONCLUSIONS OF LAW

1.  The Board's November 1999 decision denying entitlement to 
service connection for residuals of right leg gunshot wound 
is final.  38 U.S.C.A. § 7104 (West 1991 & Supp. 2001); 
38 C.F.R. § 20.1104 (2001).

2.  The evidence received subsequently to the Board's 
November 1999 denial is not new and material; thus, the 
requirements to reopen the claim of entitlement to service 
connection for residuals of right leg gunshot wound have not 
been met.  38 U.S.C.A. §§ 5107, 5108 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).

3.  The criteria for a rating evaluation in excess of 10 
percent for residuals of left leg shrapnel wound with 
retained metallic foreign bodies and scar have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.56, 4.73, 4.118, Part 4, Diagnostic Codes 5311, 7803, 
7804, 7805 (2001).

4.  A compensable rating for residuals of a left neck 
shrapnel wound with scar is not warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.118, Part 
4, Diagnostic Codes 7800, 7803, 7804, 7805 (2001).

5.  A compensable rating for thoracic rib fracture residuals 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 
5299-5297 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

This issue involves the question of whether the veteran has 
submitted new and material evidence sufficient to reopen his 
claim for entitlement to service connection for residuals of 
right leg gunshot wound.  

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  38 U.S.C.A. § 5103A (West Supp. 2001).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  First, the VA has a duty to notify 
the appellant and his representative, if any, of information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).  Also, VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim. 

The Board further notes that during the course of the 
appellate process, the provisions of 38 C.F.R. § 3.156 with 
respect to new and material evidence were changed, effective 
August 29, 2001.  Where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas, supra.  
Here, the Secretary has specifically limited the application 
of the changes in § 3.156 to claims to reopen received on or 
after August 29, 2001.  Since the appellant's claim to reopen 
was filed prior to August 29, 2001, the new § 3.156 
provisions are not applicable in his case and the prior law 
will be applied herein. 

In this case, even though the claim was adjudicated prior to 
enactment of the VCAA and its implementing regulations, the 
Board concludes that the VA's duties have been fulfilled.  
The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim.  The 
discussions in the Board's November 1999 decision of record, 
July 2000 RO rating decision, and February 2001 statement of 
the case (SOC) informed him of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The RO 
has obtained the veteran's available service medical records 
and his post-service treatment records.  Reasonable efforts 
were taken to obtain all relevant evidence identified by the 
veteran, and all evidence so obtained was considered.  The 
Board is unaware of any additional relevant and available 
evidence.  The Board concludes that all reasonable efforts 
were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Additionally, review of 
the record shows that the veteran has been recently afforded 
several VA examinations in February 2000.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.

Where a final Board decision existed on a claim, that claim 
may not be thereafter reopened and allowed, and a claim based 
upon the same factual basis may not be considered by the 
Board.  38 U.S.C.A § 7104(b) (West 1991 & Supp. 2001).  The 
exception is that if new and material evidence is presented 
or secured with respect to the claim, the Secretary shall 
reopen the claim and review the former disposition.  See 38 
U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2001).  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has specifically held that the Board may not 
consider a previously and finally disallowed claim unless new 
and material evidence is presented, and that before the Board 
may reopen such a claim, it must so find.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Initially, the Board notes that during the course of the 
appellate process, the provisions of 38 C.F.R. § 3.156 with 
respect to new and material evidence were changed, effective 
August 29, 2001.  Where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Here, the 
Secretary has specifically limited the application of the 
changes in § 3.156 to claims to reopen received on or after 
August 29, 2001.  Since the appellant's claim to reopen was 
filed prior to August 29, 2001, the new § 3.156 provisions 
are not applicable in her case and the prior law will be 
applied herein.  

Further, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  The VCAA did away with 
the concept of a well-grounded claim and also imposed 
additional duties and obligations on the VA in developing 
claims.  The new regulatory provisions implementing the VCAA 
were published by the VA on August 29, 2001.  These 
regulatory and statutory changes are applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, and unlike the changes to 
§ 3.156 also apply to claims filed before the date of 
enactment and not yet final as of that date.  Thus, these new 
statutory and regulatory provisions do apply in the present 
case and will be considered herein as explained below.  See 
Karnas. Initially, the Board notes that during the course of 
the appellate process, the provisions of 38 C.F.R. § 3.156 
with respect to new and material evidence were changed, 
effective August 29, 2001.  Where the law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran applies, 
absent congressional or Secretarial intent to the contrary.  
See Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Here, the 
Secretary has specifically limited the application of the 
changes in § 3.156 to claims to reopen received on or after 
August 29, 2001.  Since the appellant's claim to reopen was 
filed prior to August 29, 2001, the new § 3.156 provisions 
are not applicable in her case and the prior law will be 
applied herein.  

Further, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  The VCAA did away with 
the concept of a well-grounded claim and also imposed 
additional duties and obligations on the VA in developing 
claims.  The new regulatory provisions implementing the VCAA 
were published by the VA on August 29, 2001.  These 
regulatory and statutory changes are applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, and unlike the changes to 
§ 3.156 also apply to claims filed before the date of 
enactment and not yet final as of that date.  Thus, these new 
statutory and regulatory provisions do apply in the present 
case and will be considered herein as explained below.  See 
Karnas. Initially, the Board notes that during the course of 
the appellate process, the provisions of 38 C.F.R. § 3.156 
with respect to new and material evidence were changed, 
effective August 29, 2001.  Where the law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran applies, 
absent congressional or Secretarial intent to the contrary.  
See Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Here, the 
Secretary has specifically limited the application of the 
changes in § 3.156 to claims to reopen received on or after 
August 29, 2001.  Since the appellant's claim to reopen was 
filed prior to August 29, 2001, the new § 3.156 provisions 
are not applicable in her case and the prior law will be 
applied herein.  

Further, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  The VCAA did away with 
the concept of a well-grounded claim and also imposed 
additional duties and obligations on the VA in developing 
claims.  The new regulatory provisions implementing the VCAA 
were published by the VA on August 29, 2001.  These 
regulatory and statutory changes are applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, and unlike the changes to 
§ 3.156 also apply to claims filed before the date of 
enactment and not yet final as of that date.  Thus, these new 
statutory and regulatory provisions do apply in the present 
case and will be considered herein as explained below.  See 
Karnas.  A three pronged analysis is used to determine 
whether evidence is "new and material" as defined by 38 
C.F.R. § 3.156(a) (effective prior to August 29, 2001).  
First, it must be determined whether the newly presented 
evidence "bears directly and substantially upon the specific 
matter under consideration," i.e., whether it is probative 
of the issue at hand.  Second, the evidence must be shown to 
be actually "new," that is, not of record when the last 
final decision denying the claim was made.  Finally, a 
determination must be made as to whether the evidence "is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  See Hodge, supra, at 1359.  
New evidence, submitted to reopen a claim, will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  If all three tests are satisfied, the claim 
must be reopened.  Hodge, supra.

The evidence that must be considered in determining whether 
there is a basis for reopening this claim is that evidence 
added to the record since the November 1999 Board decision, 
the last disposition in which the appellant's claim was 
finally disallowed on any basis.  See Evans, supra, at 285 
(1996).

The Board also points out that service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 1991); 38 C.F.R. § 3.303 (2001).  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (2001).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service, even though there is no official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (2001).

The record shows that a Board decision dated in November 1999 
denied service connection for residuals of a right leg 
gunshot wound.  This decision is final.  38 U.S.C.A. § 7104 
(West 1991 & Supp. 2001); 38 C.F.R. § 20.1104 (2000).  The 
veteran sought to have the issue reconsidered by the Board in 
April 2000; the Board denied the veteran's reconsideration 
request by letter dated in March 2000.  Subsequently, the RO, 
by means of a rating decision dated in July 2000, determined 
that new and material evidence had not been presented to 
reopen the veteran's claim for service connection for a right 
leg condition.  

The evidence of record at the time of the November 1999 Board 
decision included service medical records which did not 
include evidence of either complaints, treatment, or a 
diagnosis relating to a gunshot wound of the right leg during 
the veteran's period of recognized period of service.  In an 
Affidavit for Philippine Army Personnel, signed by the 
veteran in October 1945, he reported that he was treated for 
a through and through gunshot wound to the right leg in 
January 1942.  Additionally, it is noted that the question 
regarding prisoner-of-war (POW) status was struck out.  A 
second Affidavit for Philippine Army Personnel, signed by the 
veteran in January 1946, reflects that the veteran responded 
that the POW question was not applicable.  Also, a 
Certificate of Discharge, dated in January 1946, shows that 
the physical condition of the veteran at that time was 
described as "[g]ood."  

Postservice records include a VA examinations undertaken in 
October 1997.  At the time of the scar examination, the 
veteran reported subjective complaints of pain in both legs 
and knees.  His medical history reflects that he sustained a 
penetrating gunshot wound to the right leg in 1942.  Clinical 
findings included two healed scars on the right leg, 
residuals of through and through gunshot wounds.  One scar 
was noted to measure 2 by 3 centimeters in diameter and the 
other measured 4 by 5 centimeters in diameter.  It was also 
noted that the veteran complained of pain upon flexion of the 
knee and hips and there was no loss of motion in the knees, 
ankles, or hips.  The diagnoses, in pertinent part, were 
healed scars, right leg, residual of gunshot wound, through 
and through with retained metallic foreign bodies.    

On the occasion of the VA muscles examination in October 
1997, the veteran reported subjective complaints of pain in 
both his legs as well as low back pain.  Objective findings 
included no tissue loss; no muscle penetration; no adhesions; 
and no damage to tendons, bones, joints, or nerves.  The 
examiner noted that muscle strength was fair in the right 
lower extremity.  The diagnoses were the same as that which 
were noted on the above-discussed October 1997 scar 
examination report.

X-ray testing in conjunction with the above examinations 
revealed, in pertinent part, small retained metallic foreign 
bodies in the calf muscles, Muscle Group XI, multiple on the 
left and single on the right.

Pertinent evidence added to the record since the November 
1999 Board decision includes private and VA medical records.  

A letter received from a private physician in January 2000, 
indicated that on examination the veteran walked with a 
slight limp on his right leg.  The physician further 
described a pocked marked scar allegedly the "po" entrance 
of a gunshot wound, with another small scar at the medial 
aspect of the upper third of the right leg.  Intact sensory 
and motor function was reported, with slight limitation of 
flexion, and no knee joint swelling.  

Review of the report of a VA scars examination report dated 
in February 2000 shows that the veteran alleged that he 
sustained a shrapnel wound on his right leg with metallic 
foreign body and through and through gunshot wound in 1942.  
He complained of leg pain.  Examination revealed a healed 
scar right leg residual of gunshot wound through and through 
in the posterior proximal third area of the veteran's leg 
measuring about 1 by 1 1/2 centimeter in diameter.  The scar 
was described as being non-tender and non-adherent.  Another 
right leg scar was noted to be in the medial proximal third 
area, measuring about 2 to 3 centimeters in diameter; this 
scar was also described as being non-tender and non-adherent.  
The examination was negative for ulceration or skin 
breakdown, elevation or depression of the reported scars, 
keloid formation.  The level of disfigurement was described 
as mild.  The diagnosis was, in pertinent part, healed scar 
of right leg residual of gunshot wound.  

Also of record is a VA orthopedic examination report also 
dated in February 2000.  The report indicates that the 
veteran gave a medical history of leg pain.  Examination 
showed pain upon right knee flexion; neither edema, 
instability, nor effusion was shown.  The veteran was noted 
to be positive for functional limitation and walking due to 
pain.  In pertinent part, the diagnosis was gunshot shot 
wound through and through right leg, with a healed old scar.  

After reviewing the record, the Board finds that new and 
material evidence has not been received to reopen the 
veteran's claim of service connection for residuals of a 
right leg gunshot wound.  The Board points out that as part 
of the above-referenced November 1999 Board decision, it was 
noted that the record did not include evidence of any 
complaints, treatment, or diagnosis of a right leg gunshot 
wound during the veteran's recognized military service.  In 
fact, as noted earlier, the veteran is shown to have 
acknowledged that he sustained his right leg gunshot wound in 
1942, which is prior to his recognized period of active 
service as verified by the service department.  

The Board points out, as it did in November 1999, that the 
Court, in Duro v. Derwinski, 2 Vet. App. 530, 532 (1992), 
held that the service department's findings as to the service 
of the appellant is binding on VA for the purposes of 
establishing service in the U.S. Armed Forces, Philippine 
Commonwealth Army, or Philippine guerrillas in the service of 
the U.S. Armed Forces.  The Court has also held that a 
service department determination as to an individual's 
service shall be binding on VA, unless a reasonable basis 
exists for questioning it.  See Manibog v. Brown, 8 Vet. App. 
465, 468 (1996).  Accordingly, the Board cannot accept the 
veteran's assertions of active service prior to November 
1944, the date which has been verified by the service 
department as the start of the veteran's period of active 
duty.

The Board finds that, to the extent that the submitted 
medical evidence is neither cumulative nor duplicative of 
evidence which was of record at the time of the Board's 
November 1999 decision, see 38 U.S.C.A. § 5108 (West 1991), 
the submitted medical evidence is "new" evidence within the 
meaning of 38 U.S.C.A. § 5108 (West 1991).  However, the 
Board also finds that none of the medical evidence submitted 
in support of the veteran's claim is "material" evidence 
because, while the evidence does go to document the existence 
of residual of gunshot wound through and through of the right 
leg with an old healed scar, it does not constitute medical 
evidence that links the currently diagnosed right leg gunshot 
wound residual to the veteran's recognized period of active 
service.  That is, the medical evidence is not material 
because it refers only to post-service symptomatology and it 
does not medically link a current condition with remote 
events of service.  See Elkins v. Brown, 8 Vet. App. 391 
(1995); Cox v. Brown, 5 Vet. App. 95 (1993).  
The critical question in this case was and remains whether 
there is medical evidence linking any current right leg 
gunshot wound residuals to recognized service.  The evidence 
received since the November 1999 Board decision does not 
adequately address this fundamental question as to the 
veteran's claim.  Therefore, the Board finds that the 
additional evidence and material of record received in this 
case is not probative of this critical question and thus is 
not material.  It is also not material because it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (prior 
to August 29, 2001.

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  
The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
to reopen the claim.  See Graves v. Brown, 8 Vet. App. 522 
(1996).

Therefore, the Board concludes that the evidence submitted 
subsequent to the Board's November 1999 decision is not "new 
and material" as contemplated by 38 C.F.R. § 3.156(a) 
(2001), and provides no basis to reopen the veteran's claim 
for entitlement to service connection for residuals of a 
right leg gunshot wound.  As such, the Board's November 1999 
denial of service connection for residuals of a right leg 
gunshot wound remains final.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 2001); 38 C.F.R. § 20.1104 (2001).

Increased Ratings

The veteran asserts that a rating in excess of 10 percent is 
warranted for his service-connected residuals of left leg 
shrapnel wound with retained metallic foreign body and scar.  
He also asserts that compensable ratings should assigned for 
his service-connected residuals of left neck shrapnel wound 
with scar and thoracic rib fracture residuals.  

Initially, after reviewing the claims folder, the Board finds 
that there has been substantial compliance with the 
assistance provisions set forth in the new law and 
regulations.  The Board notes that the RO has, in the course 
of this appeal, associated both private and VA medical 
records with the claims folder.  

The veteran is also shown to have been provided VA 
examinations in February 2000, in which during the course of 
the examination the examiner reviewed the claims file and 
provided comprehensive examination findings as well as 
diagnoses.  VA has satisfied its duties to notify and to 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.

Furthermore, the claimant has been notified, by both the 
Board and RO, of the applicable laws and regulations which 
set forth the criteria for entitlement to increased ratings 
for the issues now before the Board on appeal.  The veteran 
was notified in both the Board's November 1999 decision as 
well as part of the July 2000 rating decision that the 
medical evidence of record did not satisfy the requirements 
of the pertinent schedular criteria for increased ratings.  
That is the key issue in this case, and the rating decision, 
as well as the February 2001 SOC, informed the veteran of the 
requirements set out in the schedular criteria.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  The Board concludes the 
discussions in the Board decision, rating decision, and SOC 
informed him of the information and evidence needed to 
support the grant of higher ratings concerning the issues now 
on appeal and complied with VA's notification requirements.

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.41, 4.42 (2001), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).

In reference to the veteran's claim on appeal regarding 
entitlement to an increased rating for left leg shrapnel 
wound residuals, the Board observes that residuals of left 
leg shrapnel wound with retained foreign body and scar was 
initially granted by a rating decision dated in November 
1997; a 10 percent rating was assigned.  The RO rated the 
disability pursuant to Diagnostic Code 7804 of VA's Schedule 
for Rating Disabilities (Rating Schedule).  The veteran did 
perfect an appeal to this decision.  The RO, in a July 2000 
rating decision, continued the 10 percent rating assigned for 
the veteran's service-connected left leg shrapnel wound 
residuals and scar.  The veteran expressed disagreement with 
the July 2000 RO decision and subsequently perfected an 
appeal to this decision.  The 10 percent rating has remained 
in effect during the course of the appeal.  

The severity of the veteran's residuals of left leg shrapnel 
wound with retained metallic foreign bodies and scar is 
ascertained, for VA purposes, by application of the rating 
criteria set forth in Diagnostic Code 7804 of VA's Rating 
Schedule, 38 C.F.R. Part 4.  Under Diagnostic Code 7804, a 10 
percent disability rating is warranted for a superficial scar 
that is tender and painful on objective demonstration.  
Additionally, the provisions of Diagnostic Code 7805 indicate 
that other scars will be rated based on limitation of 
function of the affected part.  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a specific case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  A change 
in the diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992); see also Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

Pursuant to 38 C.F.R. § 4.55 (2001), certain principles are 
set forth for combined ratings for muscle injuries, including 
as revised effective in July 1997.  Additionally, specific 
guidelines are in place for given muscle groups with 
generally noncompensable ratings assignable for slight 
impairment, 10 percent for moderate, etc., under 38 C.F.R. § 
4.73, Diagnostic Codes 5301-5329.

In general, where there has been injury to muscles which 
involved shrapnel or metallic shell fragments, certain 
guidelines apply pursuant to 38 C.F.R. § 4.56.  In this 
regard, the criteria for muscle damage thereunder, and 
specifically addressed muscle group by muscle group, etc., 
takes into consideration whether there are retained shell 
fragments, etc. in addition to the scar, the nature of the 
scar and other relevant factors reflecting overall impairment 
as a result of the injury.

Under the current provisions of 38 C.F.R. § 4.56(a), an open 
comminuted fracture with muscle or tendon damage will be 
rated as a severe injury of the muscle group involved unless, 
for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.

38 C.F.R. § 4.56(b) provides that a through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).

38 C.F.R. § 4.56(d) states that, under Diagnostic Codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe, 
or severe.

A slight muscle disability is a type of injury from a simple 
wound of muscle without debridement or infection.  38 C.F.R. 
§ 4.56(d)(1).  History and complaints include service 
department record of superficial wound with brief treatment 
and return to duty; healing with good functional results; no 
cardinal signs or symptoms of muscle disability as defined in 
paragraph (c) of 38 C.F.R. § 4.56.  Id.  Objective findings 
include minimal scar; no evidence of fascial defect, atrophy, 
or impaired tonus; no impairment of function or metallic 
fragments retained in muscle tissue.  Id.

38 C.F.R. § 4.56(d)(2) provides that moderate muscle 
disability is a type of injury from a through and through or 
deep penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive effect of 
high velocity missile, residuals of debridement, or prolonged 
infection.  History and complaints include service department 
record or other evidence of inservice treatment for the 
wound; record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in 38 C.F.R. § 4.56(c), particularly lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscles.  Objective findings 
include entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue; some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement.  
Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings should also include indications 
on deep palpation of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with sound 
side.  Tests of strength and endurance compared with sound 
side should demonstrate positive evidence of impairment.  38 
C.F.R. § 4.56 (d)(3).

A noncompensable (zero percent) evaluation is assigned for 
slight injury to Muscle Group XI (muscles of the calf).  A 10 
percent evaluation requires moderate injury and a 20 percent 
evaluation moderately severe injury.  38 C.F.R. Part 4, § 
4.73, Diagnostic Code 5311.

In this case, the service medical records show that in July 
1945 the veteran sustained two small penetrating wounds to 
the left calf area as a result of being struck by enemy hand 
grenade fragments.  It was shown that the area was tender and 
painful, and that no evidence of vascular or neural damage 
was shown to be present.  An October 1945 physical 
examination report made no mention of left leg-related 
problems.  

Review of an October 1997 VA scar examination report shows 
that the veteran reported subjective complaints of pain in 
both legs and knees.  Clinical findings included a healed 
scar on the left leg, residual of gunshot wound, measuring 
about 1 by 2 centimeters in diameter.  The left leg scar was 
described as non-tender and non-adherent. There was no keloid 
formation, adherence, herniation, inflammation, swelling, 
depression, or ulceration.  The diagnoses included healed 
scar, left leg, residual of gunshot wound with retained 
metallic foreign bodies.

Upon VA muscles examination in October 1997, the veteran 
reported subjective complaints of pain associated with both 
his legs.  Objective findings included no tissue loss; no 
muscle penetration; no adhesions; and no damage to tendons, 
bones, joints, or nerves.  The examiner noted that muscle 
strength was fair in the right lower extremity and good in 
the left lower extremity. The diagnoses were the same as that 
which were noted on the October 1997 orthopedic examination 
report.

Additionally, X-ray testing in conjunction with the above 
examinations revealed, in pertinent part, small retained 
metallic foreign bodies in the calf muscles, Muscle Group XI, 
multiple on the left.

Also of record is a December 1999 private medical examination 
report which indicates that, concerning the veteran's left 
leg, multiple minute scars over the posterior aspect of the 
upper portion of the leg were observed by the examining 
physician.  The examining physician also noted that neither 
deformity nor tenderness was observed.  On X-ray examination 
of the veteran's left leg, it was indicated that neither 
fractures nor signs of bone deformity was appreciated.  

Review of a VA scars examination report, dated in February 
2000, shows that healed scar left leg residual of shrapnel 
wound was diagnosed.  The veteran complained of pain in both 
legs and knees.  Examination of the veteran's left leg 
revealed a residual of a shrapnel wound healed scar measuring 
about 1 1/2 to 2 centimeters in diameter, which was described 
as non-tender and non-adherent, slightly hyperpigmented, and 
non-depressed.  No ulceration or elevation or depression of 
the scar was shown, and mild disfigurement was noted.  

On VA orthopedic examination, dated in February 2000, the 
veteran complained of leg pains.  There were findings of 
limitations in walking with flare-ups, and functional 
limitations in walking and standing due to pain.  The 
diagnosis was, in pertinent part, residual of left leg 
shrapnel wound, with old healed scar.  

A VA bones examination report, also dated in February 2000, 
shows that the veteran complained of leg pains.  Neither 
swelling nor instability was observed by the examiner.  The 
veteran reported difficulty in walking uphill and climbing 
stairs.  A diagnosis concerning the veteran's left leg was 
not indicated.

Based upon its review of the complete evidentiary record, the 
Board finds that the current symptoms and findings relative 
to the veteran's service-connected left leg disability do not 
satisfy the criteria for rating in excess of 10 percent under 
the applicable rating criteria.  

As noted above, the veteran is currently receiving a 10 
percent evaluation for scar, left leg, residual of shrapnel 
wound with retained metallic foreign bodies under 38 C.F.R. § 
4.118, Diagnostic Code 7804.  The Board notes that a 10 
percent evaluation is the highest rating provided for a 
painful or tender scar under Diagnostic Code 7804.  However, 
as the current medical evidence of record reveals that the 
veteran's left leg scar is non-tender, the Board finds that 
evaluation of the residuals of the veteran's left leg wound 
is not appropriate under Diagnostic Code 7804.  Instead, 
because the residuals of this injury are manifested by 
retained metallic foreign bodies in the calf muscles, Muscle 
Group XI, Board finds that the residuals are more 
appropriately evaluated under the schedular criteria for 
injury to the calf muscles under Diagnostic Code 5311 for 
injury to Muscle Group XI.  See 38 C.F.R. §§ 4.56, 4.73, 
Diagnostic Code 5311; Butts, supra.

As noted above, a noncompensable (zero percent) evaluation is 
assigned for slight injury to muscles of the calf; a 10 
percent evaluation requires moderate injury and a 20 percent 
evaluation moderately severe injury.  38 C.F.R. Part 4, § 
4.73, Diagnostic Code 5311.  Significantly, the current 
criteria set forth at 38 C.F.R. § 4.56 for a slight muscle 
disability indicates that metallic fragments retained in 
muscle tissue are not characteristic of slight muscle 
disability.  Therefore, the Board finds that the October 1997 
VA X-ray evidence of small retained metallic foreign bodies 
in the calf muscles rules out classification of the injury as 
a slight injury.  Thus, the shrapnel wound to the left leg 
must be classified as at least a moderate muscle disability, 
warranting the assignment of a 10 percent rating.  However, a 
20 percent evaluation for this wound under Diagnostic Code 
5311 is not for application in this instance as moderately 
severe disability is not shown by the objective evidence of 
record.  Recent February 2000 VA muscles examination resulted 
in findings which included no tissue loss; no muscle 
penetration; and no damage to tendons, bones, joints, or 
nerves.  Muscle strength was described as fair in both lower 
extremities.  Specifically, residuals of left leg gunshot 
wound are not shown to be through and through or deep open 
penetrating with debridement, prolonged infection, or 
sloughing of soft parts and intermuscular scarring.  The 
record does not show cardinal symptoms consisting of loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.

Also, a 10 percent rating is the highest rating permitted 
under Diagnostic Code 7803 for a superficial scar which is 
poorly nourished with repeated ulceration; symptoms which are 
not manifested in the veteran's left leg scar.

Additionally, as noted above, the Rating Schedule provides 
evaluations for scars based on the limitation of function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.  
However, as the above-discussed February 2000 VA examinations 
reflect no findings indicative of loss function due to the 
residuals of the shell fragment wound, including the scar, a 
rating in excess of 10 percent for loss of function of the 
left leg under Diagnostic Code 7805 is not warranted.

Concerning the veteran's claim for a compensable rating for 
his service-connected residuals of left neck shrapnel wound 
with scar, the Board notes that service connection was 
granted for this disability by the RO in November 1997.  A 
zero percent, or noncompensable, rating was assigned pursuant 
to Diagnostic Code 7800 of the Rating Schedule.  The veteran 
perfected an appeal to this decision, and the Board, in 
November 1999, denied the veteran's claim for an increased 
rating.  The Board's November 1999 decision is final.  In 
January 2000 rating decision, the RO continued the 
noncompensable rating assigned for the veteran's service-
connected residuals of left neck shrapnel wound with scar.  
The veteran expressed disagreement with the July 2000 RO 
decision and subsequently perfected an appeal to this 
decision.  The zero percent rating has remained in effect 
during the course of the appeal.  

Review of a VA scar examination report dated in October 1997 
shows that a healed scar on the left side of the neck, 
residual of a gunshot wound was diagnosed.  Additionally, a 
VA muscles examination report, dated in October 1997, shows 
that the examiner described the presence of a healed scar on 
the veteran's neck, and that the scar was hardly visible.  

On VA scars examination conducted in February 2000, 
examination of the veteran showed a hardly visible healed 
scar on the left side of the veteran's neck, measuring about 
1 by 2 centimeters in diameter.  Neither tenderness, 
adherence, ulceration, nor elevation or depression was 
reported.  The skin was reported to be smooth, and no keloid 
formation as shown to be present.  The diagnosis was healed 
scar left side of neck.  

Accordingly, the evidence does not demonstrate that the 
veteran's healed left neck scar is disfiguring, poorly 
nourished, painful or tender, or productive of functional 
loss so as to warrant a rating in excess of zero percent 
disabling under 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, or 7805.  Also, pursuant to Diagnostic Code 7800, a 
zero percent evaluation is for application where slight 
disfiguring scars of the head, face, and neck are manifested.  
A 10 percent rating contemplates moderate; disfiguring scars.  
A 30 percent rating contemplates severe disfigurement, 
especially if producing a marked and unsightly deformity of 
eyelids, lips, or auricles.  A 50 percent rating, the highest 
rating assignable under this code, contemplates complete or 
exceptionally repugnant deformity of one side of face or 
marked or repugnant bilateral disfigurement.  Id.  In this 
case, none of the criteria warranting a compensable rating 
for the veteran's "hardly visible" scar have been shown in 
the present case.  Based upon the evidence of record, the 
Board finds that the current symptoms and findings relative 
to this disability do not satisfy the criteria for a 
compensable rating under the applicable rating criteria.  As 
such, the Board finds that the evidence is against 
entitlement to a disability rating greater than zero percent 
for residuals of left neck shrapnel wound with scar. 

Finally, concerning the veteran's remaining claim on appeal 
regarding entitlement to a compensable rating for his 
service-connected thoracic rib fracture residuals, the Board 
notes that service connection was granted for this disability 
by the RO in January 1999.  A zero percent, or 
noncompensable, rating was assigned pursuant to Diagnostic 
Codes 5299-5297 of the Rating Schedule.  See 38 C.F.R. 
§§ 4.20, 4.27 (2001) (unlisted disabilities requiring rating 
by analogy will be coded with the first two numbers of the 
schedule provisions for the most closely related body part 
and "99").  The RO in this case rated the disability by 
analogy to rib removal.  The veteran did not appeal this 
decision.  In July 2000, the RO continued the noncompensable 
rating and the veteran perfected an appeal.

Review of the veteran's service medical records includes an 
October 1945 Physical Examination report which reflects 
findings of fracture thoracic ribs.  

The veteran's rib fractures have been rated as noncompensably 
disabling by analogy to Diagnostic Code 5297, which applies 
to removal of a rib or ribs.  Under the provisions of 
Diagnostic Code 5297, a 10 percent rating is warranted where 
there is removal of one rib, or resection of two or more ribs 
without regeneration.  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met. 38 
C.F.R. § 4.31 (2001).

On VA examination in October 1997, the veteran did not  
complain of any rib-related difficulties.  Also, a rib 
disorder is not shown to have been diagnosed at that time.  

A private medical examination report dated in December 1999 
notes that X-rays revealed no appreciable evidence of 
fractured ribs.

A February 2000 VA X-ray report shows that examination under 
high illumination revealed no deformity in the rib cage.  No 
evident fracture was noted.  

A February 2000 VA bones examination report includes a 
diagnosis of no residuals of fracture thoracic rib on X-ray.  

In addition, review of the VA orthopedic examination report, 
also dated in February 2000, shows that the veteran did not 
complain of rib-related pathology.  A diagnosis concerning 
the veteran's ribs was not indicated.  

The Board finds that the current symptoms and findings 
relative to thoracic rib disability at issue do not satisfy 
the criteria for a compensable rating under the applicable 
rating criteria.  There is no subjective or objective 
evidence that the veteran currently has a thoracic rib 
disability which is productive of residual disability.  No 
pertinent evidence of disability or limitation of function, 
such as swelling, atrophy, tenderness, limitation of motion, 
etc., have been shown and no related respiratory problems 
have been noted on VA examination nor has the veteran 
complained of such.  The veteran has offered no evidence 
supporting a finding that his current residuals are in fact 
compensable.  Additionally, the evidence of record does not 
show the removal of one or more ribs, or the resection of two 
or more ribs without regeneration.  In the absence of 
evidence of any current symptomatology, the Board can find no 
basis for the grant of a compensable evaluation of this 
condition.  As such, an evaluation in excess of zero percent 
disabling for thoracic rib fracture residuals is not 
warranted and this claim is denied.

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis, which supports a higher 
rating.  The evidence does not reflect that the degree of 
impairment associated the service-connected disabilities 
currently before the Board on appeal more nearly approximate 
the criteria for the next higher evaluation pursuant to 38 
C.F.R. § 4.7 (2001).  Additionally, the evidence is not in 
equipoise as to warrant consideration of the benefit of the 
doubt rule.  38 C.F.R. § 4.3 (2001).


ORDER

New and material evidence to reopen the claim for service 
connection for residuals of a right leg gunshot wound having 
not been submitted, the appeal as to this issue is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of left leg shrapnel wound with retained metallic foreign 
bodies and scar is denied.  

Entitlement to a compensable evaluation for residuals of left 
neck shrapnel wound with scar is denied.  

Entitlement to a compensable evaluation for thoracic rib 
fracture residuals is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals






